Exhibit 12.1 STATEMENT REGARDING THE COMPUTATION OF RATIOS Our earnings are inadequate to cover combined fixed charges and preference dividends. The following table sets forth the dollar amount of the coverage deficiency (in thousands) for the periods indicated. Year Ended December 31, EARNINGS: Net loss $ ) $ ) $ ) $ ) $ ) Plus fixed charges and preference dividends Earnings as defined $ ) $ ) $ ) $ ) $ ) COMBINED FIXED CHARGES AND PREFERENCE DIVIDENDS: Interest expense & amortization of debt issuance costs $ 6 $ Estimated interest component of rent Total combined fixed charges and preference dividends $ Ratio of earnings to combined fixed charges and preference dividends N/A N/A N/A N/A N/A The deficiency of earnings available to cover combined fixed charges and preference dividends for the year ended December 31, 2013 excludes non-cash deemed dividends to preferred stockholders of $7.3 million related to the issuance of warrants to purchase shares of our convertible preferred stock to certain of our preferred stockholders in connection with a private placement. The deficiency of earnings available to cover combined fixed charges and preference dividends for the year ended December 31, 2012 excludes non-cash deemed dividends to preferred stockholders of $18.7 million related to the issuance of warrants to purchase shares of our convertible preferred stock to certain of our preferred stockholders in connection with a private placement.
